Citation Nr: 1015810	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD) and, if so, whether the claim should 
be granted. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
cerebrovascular accident (CVA), claimed as secondary to 
hypertension and, if so, whether the claim should be granted.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sexual dysfunction, 
to include as secondary to service-connected PTSD and, if so, 
whether the claim should be granted.  

4.  Entitlement to service connection for a vascular 
disorder, claimed as secondary to service-connected PTSD.  

5.  Entitlement to service connection for a visual disorder, 
as secondary to residuals of a CVA.  

6.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.   

8.  Entitlement to special monthly compensation based on need 
for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri of 
September 2004, which granted service connection for PTSD and 
assigned an initial 30 percent disability rating, and a May 
2005 rating decision which adjudicated the other issues on 
appeal.  

A February 2003 rating decision granted special monthly 
pension based on need for aid and attendance of another.  

The Veteran testified at a March 2008 local RO hearing before 
the undersigned Veterans Law Judge sitting at St. Louis, 
Missouri.  A transcript of that proceeding is of record.  It 
was requested that his record be held open so that he could 
submit additional evidence, and that evidence was received in 
April 2008.  In July 2008, the Veteran requested that his 
claims be remanded for RO for review of the newly submitted 
evidence and, so, in September 2008 the case was remanded for 
that purpose.  See 38 C.F.R. § 19.31.  The case has now been 
returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was notified in September 2002 of a rating 
decision that month which denied service connection for 
hypertension, residuals of a CVA, and sexual dysfunction.  He 
did not appeal that decision and it became final.  

2.  The evidence received since the September 2002 rating 
decision is new and material for the purpose of reopening the 
claims for service connection for hypertension, residuals of 
a CVA, and sexual dysfunction 

3.  Hypertension was not affirmatively shown to have been 
present during service; and hypertension was not manifest to 
a compensable degree within one year of separation from 
service; and hypertension, diagnosed decades after service, 
is unrelated to disease, injury, or event of service origin, 
and hypertension is not proximately due to or the result of 
or aggravated by service-connected PTSD. 

4.  Residuals of a CVA were not affirmatively shown to have 
been present during service, and residuals of a CVA diagnosed 
after service, are unrelated to disease, injury, or event of 
service origin, and residuals of a CVA are not proximately 
due to or the result of or aggravated by service-connected 
PTSD. 

5.  Sexual dysfunction was not affirmatively shown to have 
been present during service, and sexual dysfunction diagnosed 
after service is unrelated to disease, injury, or event of 
service origin, and sexual dysfunction is not proximately due 
to or the result of or aggravated by service-connected PTSD. 

6.  A vascular disorder was not affirmatively shown to have 
been present during service, and a vascular disorder 
diagnosed after service is unrelated to disease, injury, or 
event of service origin, and a vascular disorder is not 
proximately due to or the result of or aggravated by service-
connected PTSD.  

7.  A visual disorder was not affirmatively shown to have 
been present during service, and a visual disorder diagnosed 
after service is unrelated to disease, injury, or event of 
service origin, and is not proximately due to or the result 
of or aggravated by a service-connected disability.  

8.  The Veteran has signs and manifestations of PTSD but no 
impairment of mood, suicidal and homicidal ideation, and no 
impairment of his orientation and he has no thought disorder, 
delusions or hallucinations, and his current impairment of 
speech, memory impairment and a cognitive disorder are due to 
nonservice-connected residuals of a CVA.  

9.  The Veteran is service-connected for bilateral hearing 
loss, rated 40 percent disabling; PTSD, rated 30 percent 
disabling; and tinnitus, rated 10 percent disabling.  There 
is a combined disability rating of 60 percent.  

10.  The Veteran has at least 12 years of education and he 
last worked in 2001 when he owned and operated his own car 
lot.  

11.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation. 

12.  The service-connected bilateral hearing loss, PTSD, and 
tinnitus do not render the Veteran so helpless as to need 
regular aid and attendance in order to protect him from the 
hazards or dangers of his daily environment; and the Veteran 
does not have a single disability rated as 100 percent 
disabling.


CONCLUSIONS OF LAW

1.  The Veteran did not appeal a September 2002 RO decision, 
of which he was notified that month, denying service 
connection for hypertension, residuals of a CVA, and sexual 
dysfunction and that decision is final.  38 U.S.C.A § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a) (2009).  

2.  The additional evidence presented since the rating 
decision in September 2002 is new and material and the claims 
of service connection for hypertension, residuals of a CVA, 
and sexual dysfunction are reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Hypertension was not incurred in or aggravated by active 
service, nor did hypertension manifest to a compensable 
degree within one year after service discharge nor is it 
proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 

4.  Residuals of a CVA were not incurred in or aggravated by 
active service, nor are they proximately due to or aggravated 
by a service-connected disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.  Sexual dysfunction was not incurred in or aggravated by 
active service, nor is it proximately due to or aggravated by 
a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).  

6.  A vascular disorder was not incurred in or aggravated by 
active service, nor is it proximately due to or aggravated by 
a service-connected disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

7.  A visual disorder was not incurred in or aggravated by 
active service, nor is it proximately due to or aggravated by 
a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).  

8.  The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code (DC) 9411.  

9.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

10.  The criteria for special monthly compensation based on 
the need for aid and attendance or on housebound status are 
not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

New and Material Evidence Claim

As the application to reopen the claim of service connection 
for hypertension, residuals of a CVA, and sexual dysfunction 
is resolved in the Veteran's favor, any failure to comply 
with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
is nonprejudicial.  

As to the claim for service connection for PTSD, the Veteran 
was provided with pre-adjudication VCAA notice by letter, 
dated in August 2002, prior to the September 2002 rating 
decision which granted service connection for PTSD.  That 
letter notified him of the evidence needed to substantiate a 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  He was also notified of what he could do to help 
substantiate this claim and what VA would do to assist him. 

As to the claims for service connection for hypertension, CVA 
residuals, sexual dysfunction, a visual disorder, and a 
vascular disorder, the Veteran was provided with pre-
adjudication VCAA notice by letter, dated in December 2004 
which notified him of the evidence needed to substantiate a 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  He was also notified of what he could do to help 
substantiate this claim and what VA would do to assist him. 

As to the claim for an initial rating in excess of 30 percent 
for PTSD, when service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
38 C.F.R. § 3.159(b)(3) (2009).  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  Dingess at 19 Vet. App. 473. 

As to the claims for a TDIU rating and SMC, the Veteran was 
provided with pre-adjudication VCAA notice by letter, dated 
in December 2004 which notified him of the evidence needed to 
substantiate the claims and he was also notified of what he 
could do to help substantiate this claim and what VA would do 
to assist him.  

As for the degree of disability assignable and effective date 
of the claims for service connection, this Dingess compliant 
notice was provided in a letter dated in December 2009, prior 
to readjudication of the case in the January 2010 
supplemental statement of the case (SSOC).  An SSOC 
constitutes a readjudication of a claim, even if it states 
that it is not a decision on the appeal.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (a SSOC serves as 
a readjudication decision); see also Prickett, 20 Vet. 
App. at 377-78.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran testified at a travel Board hearing in March 2008 
before the undersigned Veterans Law Judge.  A transcript 
thereof is on file.  The RO has obtained the service 
treatment records and VA treatment records.  Private clinical 
records have also been obtained.  Records pertaining to the 
Veteran's claim for Social Security Administration (SSA) 
disability benefits are on file. 

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and that is not the case here.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Here, because the claims for service 
connection for hypertension, CVA residuals, and sexual 
dysfunction were originally denied in 2002 as not incurred or 
aggravated during service but are now claimed as secondary to 
service-connected PTSD.  The Veteran has been afforded VA 
examinations on the underlying claims, except as to the claim 
for service connection for a vascular disorder which is 
claimed as secondary to CVA residuals.  However, as service 
connection is denied for CVA residuals, there can be no valid 
basis for any claim or claims for disability as being 
proximately due to or aggravated by CVA residuals.  Thus, no 
VA examination has been conducted in conjunction with the 
claim for service connection for a vascular disorder.  

The RO has adjudicated the claims for service connection for 
hypertension, CVA residuals, and sexual dysfunction de novo 
and provided the Veteran with VA examinations as to those 
claims.  Thus, the RO performed a de facto reopening of those 
claims.  

Because reopening and de novo adjudication are a single 
matter, a supplemental statement of the case may be used to 
reopen a previously denied claim and readjudicated that claim 
de novo.  Also, upon reopening, no additional VCAA notice is 
required prior to de novo adjudication.  Further, after 
reopening by the Board, the Board is not required to remand 
the claim for initial RO de novo adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) and Kent v. Nicholson, 
20 Vet. App. 1, 9 (2005); see also Dingess v. Nicholson, 19 
Vet. App. 473, 489-91 (2006), aff'd in part sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007).  

A complete copy of claims files were sent to the Veteran's 
representative in August 2008, in response to representative 
request, in order to provide the information to a private 
physician for a supporting opinion.  However, no private 
medical opinion has been received.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The examination for service enlistment in October 1966 found 
that the Veteran's distant visual acuity was 20/20 in each 
eye.  No pertinent abnormality was noted.  He was afforded an 
ophthalmologic consultation in November 1967 because of 
headaches and again his distant visual acuity was 20/20 but 
no diagnosis was rendered.  

On occupational physical examination in May 1970 the 
Veteran's blood pressure was 130/98 and again his distant 
visual acuity was 20/20.  He had a Grade 2/6 ejection murmur 
at the left sternal border.  An EKG later in May 1970 was 
within normal limits.  In June 1970 his blood pressure was 
134/94.  

On examination for separation in November 1970 the Veteran's 
blood pressure was 148/86 and again his distant visual acuity 
was 20/20.  In an adjunct medical history questionnaire he 
reported having or having had high or low blood pressure.  It 
was noted that during an Occupational physical in August 1970 
he had been told of high blood pressure but his blood 
pressure was normal on the current examination.  

In an April 1994 statement from an officer of Moog Automotive 
it was reported that the Veteran had worked there for 28 
years in various positions.  For his last 15 years he was an 
inspector in the quality control department and in his last 
12 years he had been a shop steward.  

The Veteran was admitted to St. Anthony's Medical Center in 
January 2001 for a left cerebellar ischemic infarct due to 
hypertension.  It was noted that his reliability as to his 
personal medical history was very questionable because he 
would say things that he did not mean, e.g., he reported that 
he received VA treatment and it was later found that his was 
not the case.  There was a noted history of hypertension 
dating back to when he was in his 20s.  However, there was 
also a notation that his had had dizzy spells for 10 years.  
Another notation indicates that his dizzy spells might not be 
cardiac in origin.  Yet another notation indicates that his 
hypertension had recently been uncontrolled due to his taking 
over-the-counter cough medication.  He was transferred to a 
VA medical facility.  

Records of the Veteran's initial VA hospitalization in 
January 2001 indicate that he had had a second stroke while 
hospitalized at St. Anthony's.  He was self-employed and 
prior to that had worked as a machinist, as well as an 
inspector and shop steward for 25 years.  He now wore 
glasses.  He had been seen the last December at South County 
Clinic where he had been found to have high blood pressure.  
His VA hospitalization continued thru March 2001 and an 
examination found mild left facial weakness and a decreased 
rate of blinking of his eyes, for which he was given 
lubricants to maintain eye moisture.  In January 2001 it was 
noted that he was currently unable to return to work, oversee 
household management or interact with family members.  He had 
limited mobility which would limit his social opportunities.  
He had difficulty accepting and adjusting to his impairment.  
Also in January 2001 it was noted that he had nystagmus and, 
also, that he had had hypertension for more than 20 years and 
his dizzy spells for the last 10 years were presumed to be 
due to an anxiety disorder.  The discharge diagnoses were 
hypertension, a cerebrovascular accident, and eye pain.  

On VA examination for aid and attendance in March 2001 the 
Veteran wore humidity goggles due to dry eyes from a 
decreased blink rate.  He was limited by visual and balance 
dysfunction as well as impaired coordination.  He had 
expressive language problems and was impulsive.  He could not 
walk without the assistance of another but could ambulate 
with a wheeled walker and contact guard assistance.  He was 
able to manage when in a wheelchair but did tend to arise 
from the wheelchair on impulse without locking the brakes.  
The diagnosis was a stroke.  It was certified that he 
required the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home, or other institutional care.  

VA outpatient treatment records show that the Veteran was 
treated for CVA residuals, including extensive rehabilitation 
with respect to his ability to eat, speak, and ambulate.  In 
April 2001 it was noted that his 10 year history of dizziness 
was attributed to psychiatric causes.  In June 2001 he was 
given a new prescription for glasses for correction of 
hyperopic astigmatism.  

Dr. A. B. A., a private psychiatrist, reported in September 
2002, and again in April 2008, that he had treated the 
Veteran from 1993 to 2000 for diagnosed panic attacks and 
PTSD.  

On VA examination in December 2002 for aid and attendance the 
Veteran's claim file was reviewed.  He had had his own 
business until January 2001 when he had a stroke.  He was 
wheelchair bound.  He was dysarthric and was assisted in 
communication by his girl friend.  She reported that he 
lacked balance and coordination, and could not sit on a 
commode without assistance.  He could not use a urinal 
without assistance.  He was dependent for his activities of 
daily living, even though he was able to do some of these by 
himself.  He needed assistance taking a shower and had to be 
monitored to make the hot and cold water mix.  He could not 
get his pants up or down and could not clean himself.  He 
could not go to the kitchen to get himself a glass of water 
or make something for himself to eat.  Inside his house he 
walked with the aid of a walker and could not take any steps 
without assistance.  His girlfriend had to be at his side 
whenever he ambulated, in case he fell.  He could remove his 
clothing but could not store the clothes away.  He had no 
feeling in his mouth and had to be observed to ensure he did 
not scald his mouth and also had to be careful using a knife 
and fork for this reason.  He denied incontinence of bowel or 
bladder.  He could not drive a car.  He could go grocery 
shopping but only with the aid of another.  He needed 
assistance taking his medications.  He felt that he had poor 
executive thinking and decision-making.  The most problematic 
thing was his impaired balance and coordination.  He had been 
in rehabilitation with Occupational Therapy until June 2001 
but had received speech therapy until January 2002.  He could 
not shave himself.  

On physical examination the Veteran was helped by the 
examiner into the examination room.  He was able to move his 
hands and feet.  There was some expressive aphasia and 
dysarthria noted upon communication with the Veteran and he 
drooled somewhat.  There was some deviation of his eyes to 
the right.  His vision with glasses was 20/25 in each eye.  
There was some trace edema of the lower extremities.  He was 
able to stand with assistance around the wheelchair.  He 
could hardly walk one or two steps before he had to be held.  
Strength in his upper and lower extremities was 4/5.  His 
memory was good.  The diagnosis was status post CVA with 
dysarthria and mild expressive aphasia.  He was dependent 
upon another for his activities of daily living and was 
housebound unless someone assisted him to go out.  

On VA psychiatric examination in December 2002 the Veteran's 
claim file was reviewed.  On mental status examination he was 
clean and appropriately groomed and casually dressed.  He was 
oriented as to person, place, and time.  His eye contact was 
appropriate to circumstances.  His speech was mildly slurred 
but of normal rate.  There was no evidence of word finding 
difficulties.  His thoughts were clear, logical, and well 
organized.  He was able to follow three-step commands.  His 
memory appeared to be within normal limits, being able to 
recall 2 of 3 words spontaneously after a short delay, and a 
third word with cueing.  His attention, comprehension, 
writing, and visuo-constructional abilities appeared to be 
within normal limits.  His affect was appropriate.  He denied 
having suicidal or homicidal ideation.  His insight and 
judgment were intact.  He was cooperative.  

The Veteran reported having been initially treated for 
psychiatric purposes in 1993.  He was being treated by VA for 
reactive depression and was taking Sertraline.  He attended a 
weekly stress management group and a weekly communications 
group.  He reported that his depression and anxiety had 
become worse after this CVA.  With a recent change in 
medications his mood had significantly improved.  He had not 
had any panic attacks since his CVA.  He was still 
uncomfortable in crowds.  He complained of almost daily 
flashbacks and intrusive thoughts of military experiences 
that seemed to occur without triggers.  He tried to avoid 
memories of these events.  He was unsure if he had nightmares 
but felt that he did.  He averaged 5 hours of sleep nightly.  
He reported having feelings of helplessness, hopelessness, 
and occasional crying spells but maintained that his current 
level of depression had improved in recent months.  He denied 
symptoms associated with mania, auditory or visual 
hallucinations, and delusions.  

After the Veteran's military service he had worked for a car 
parts company for 28 years and thereafter had run his own car 
lot from 1994 to 2001.  The pertinent diagnoses were a 
depressive disorder, not otherwise specified, and alcohol 
dependence in sustained full remission.  His Global 
Assessment of Functioning (GAF) score was 60.  He appeared 
able to manage his own funds.  It was noted that he had 
denied hypervigilance and a general detachment from others.  
He did not presently appear to meet the diagnostic criteria 
for a panic disorder.  He complained of having difficulties 
with irritability, significant sleep disturbance, problems 
concentrating, and an exaggerated startle response.  His GAF 
score was based upon his report of irritability, problems 
connecting with others, and a significant level of social 
isolation.  His daily cannabis use could certainly play a 
role in his difficulties concentrating but it was unlikely 
that this use could account for the current level of 
psychological disturbance he described.  

In a December 2002 statement from a man who had joined the 
Veteran in his car business it was reported that prior to his 
stroke the Veteran was losing business because he would hide 
from and avoid customers and because his personal hygiene was 
becoming progressively worse.  Had he not had a stroke the 
Veteran would have eventually lost his business due to this.  

On VA audiometric examination in May 2003 the Veteran 
complained of having poor speech and difficulty walking since 
his 2001 stroke.  He complained of hearing loss and tinnitus.  
Audiometric testing revealed a bilateral moderately severe to 
severe sensorineural hearing loss.  Speech recognition was 
poor in the right ear and very poor in the left ear.  

VA examination for aid and attendance, conducted on March 9, 
2005, noted that the Veteran was unable to cut his food but 
could feed himself.  He shaved with an electric razor.  He 
had balance dysfunction and impaired coordination.  He had 
visual impairment.  He needed assistance in using a bathroom.  
He had expressive language problems.  He required the use of 
either a walker or wheelchair for locomotion.  Most of his 
activities required the assistance of another.  The diagnoses 
were CVA and hypertension.  

On VA examination on March 10, 2005, the Veteran reported 
that he was individually unemployable due to his CVA 
residuals.  He reported that his hypertension was diagnosed 
and he began treatment for it two (2) years after his 
military service but it was currently well controlled with 
medication.  He had smoked cigarettes for many years.  He 
reported that prior to his CVA had had no problem obtaining 
an erection and had no erectile dysfunction.  Immediately 
after the CVA he was no longer able to perform normally and 
developed erectile dysfunction.  Viagra was effective only 20 
percent of the time.  He reported taking medication only for 
PTSD and for about two years.  Thus, it would appear that his 
erectile dysfunction pre-dated the beginning of his taking 
medication for PTSD, and his hypertension significantly 
predated his development of his PTSD symptoms.  

After a physical examination the diagnosis were PTSD, 
essential hypertension, and erectile dysfunction.  The 
examiner stated that the essential hypertension predated the 
development of PTSD symptoms and this, coupled with the 
majority of medical literature, did not support a cause and 
effect relationship between the development of essential 
hypertension and PTSD.  Thus, his current hypertension was 
not at least as likely as not secondary to his PTSD.  His 
erectile dysfunction began immediately after his CVA, which 
predated his initiation of medication for treatment of PTSD, 
which indicated that his erectile dysfunction was more likely 
than not secondary to his CVA, and not at least as likely as 
not secondary to PTSD and medication for PTSD.  Due to the 
historical evidence, as stated and voluntarily reported by 
the Veteran, it was not at least as likely as not that his 
CVA was related to his PTSD and the secondary affect of 
hypertension as that chain of logic could not be objectively 
substantiated based on the historical report of the Veteran.  

On VA neurology and aid and attendance examination on March 
17, 2005, the Veteran's claim file was reviewed.  It was 
noted that the Veteran's use of hypertensive medication most 
likely masked, by blood pressure readings, his current 
hypertension.  Erectile dysfunction almost always occurred 
with effective treatment of hypertension but the severity 
varied from patient to patient and from time to time.  The 
examiner opined that there was no evidence that PTSD by 
itself caused hypertension or a stroke in any form.  There 
was also no evidence that PTSD caused vascular disease.  His 
impotence was due to medication for hypertension.  

Historically, when initially hospitalized for his CVA at St. 
Anthony's, there was no report of diplopia.  The records of 
that hospitalization, and the later VA hospitalizations in 
2001, were extensively reviewed by the examiner.  The Veteran 
reported that the Veteran was unemployed due to his CVA.  He 
had completed high school and some college courses.  
Following his CVA his left upper and lower extremities were 
significantly impaired and for a period of time he was unable 
to associate the names of people with their faces.  His 
speech had been impaired and he had short-term memory 
impairment.  

On examination the Veteran was cooperative but he was 
impulsive in his conversation and during the examination he 
often began responses before directions had been completed.  
His mental state and higher cerebral functions were otherwise 
preserved.  He was not aphasic but his speech was minimally 
slurred.  His optic nerve, blood vessels of the eyes, retina, 
and media were normal, bilaterally.  Confrontation, 
peripheral, and central fields were intact.  His right pupil 
was small than the left, and both pupils responded slowly, 
but directly and without difficulty, to variations in light.  
There was persistent ocular restlessness.  There was fixation 
nystagmus.  He had difficulty maintaining fixation of gaze on 
a target.  At other times he displayed nystagmus on terminal 
gaze, greater in the on gaze to the right than to the left.  
There was a small degree of ptosis of the left eyelid but lid 
posture was normal in the right eye.  There were findings 
associated with reduced left corneal reflex.  The pattern of 
skilled movement revealed 4/5 weakness, involving the entire 
left side of the body, sparring the face.  A modest degree of 
ataxia was present in all four limbs.  He had poor control of 
the pattern of his movements and he was unstable while 
standing due in part to hyperextension of the left knee.  
There was gross ataxia of the right lower extremity upon 
attempting to walk.  His left lower extremity moved with 
greater stability due to spasticity.  He could not safely 
stand or walk alone.  The findings were consistent with an 
abnormality in the territories of the brain supplied by the 
vertebro-basilar system.  It was clear that there was much 
more wrong with the Veteran than appeared from the discharge 
summaries of his hospitalizations in 2001.  His 
prosopagnosia, or inability recognized faces or associate 
names with faces, was compatible with abnormal findings in 
portions of his brain, all of which were in the territory of 
the posterior cerebral arteries.  A lesion in the brainstem 
at the level of the cerebellum and brachium conjunctivum 
adequately explained both his ataxia and spasticity on the 
left side.  

The diagnoses were multiple brain infarcts, stenosis of 
undetermined nature probably atherosclerotic secondary to 
hypertensive cardiovascular disease, hypertensive 
cardiovascular disease, and carotid atherosclerosis.  

With respect to the question of aid and attendance, the 
examiner opined that the Veteran required an attendant at 
nearly all times.  He required assistance getting in and out 
of bed or a chair.  His vision was better than 5/200 in both 
eyes.  It was also opined that he required help deciding 
about the management of his affairs and handling his 
finances.  He was not considered competent to take care of 
his own affairs without restriction due to his impulsivity 
and visual perceptual disturbance.  As to protecting himself 
from the hazard of a daily environment, he was able to shave 
with an electric razor but was not able to care for his teeth 
without assistance.  He required rails on attempting to walk 
or stand by himself.  He required the maximum physical 
assistance of another when on stairs.  He was incontinent of 
saliva and continued to have difficulty with intraoral 
sensations.  He was doubly incontinent.  He needed the 
assistance of another in a bathroom, and had to be bathed and 
dried.  He was unable to take care of his lower body at all.  
He could not button his clothing.  He had had multiple falls 
due to poor balance.  He had to be assisted when moving from 
one place to another.  Maximum assistance was required for 
him to attend his several weekly hospital visits.  Although 
dysarthric, he was able to converse.  He was not able to walk 
even a single pace without the maximum assistance of another.  
He could walk a few feet when using a walker but required 
physical assistance and supervision.  He was not able to 
leave the home without the assistance of another.  It was 
felt that the Veteran was housebound but not bedbound, and 
required aid and attendance for his survival.  

On VA psychiatric examination on March 17, 2005, the 
Veteran's claim file was reviewed.  The Veteran was 
cooperative.  His medications included Sertraline.  His 
current marriage was stable.  His activities included bowling 
at the VA Medical Center, physical therapy, and watching 
television.  He reported that he was unable to read due to 
his CVA.  He reported being unable to walk well and needing a 
walker or wheelchair.  He was mildly active in the Veterans 
of Foreign Wars.  He did not attend church or currently have 
any friends, because they had deserted him after his CVA.  He 
complained of being somewhat depressed.  He did not have 
crying spells and had had no change in his mood since his 
last examination.  He had occasional suicidal thoughts and 
did not believe life was worth living.  He was not imminently 
suicidal.  He did become angry because of being confined to a 
wheelchair but tried not to express it.  He reported that he 
was generally calm.  He no longer had panic attacks. He was 
mildly phobic of heights, although this had actually improved 
after his CVA.  He had no history of hallucinations and no 
delusional material was elicited.  He reported having 
nightmares about once weekly.  His appetite was good.  There 
had been some improvement in his startle reaction.  He was 
not hypervigilant and enjoyed people.  

On mental status examination the Veteran was neat, clean, and 
well groomed.  He was fully oriented and aware of the purpose 
of the examination.  He was logical and coherent and was not 
tangential or circumstantial.  He was responsive but not 
spontaneous.  His speech was moderately fluent.  There was no 
dysphasia or blocking.  He made good eye contact.  He was 
pleasant and cooperative.  He was open and honest.  His mood 
appeared neutral, although he stated that he was slightly 
depressed.  He was able to smile and appreciate humor.  He 
was not labile.  His affect matched the content of the 
discussion.  There was an increase in anxiety when he talked, 
even superficially, about Vietnam.  There were no 
hallucinations, delusions or psychosis.  Residuals of his CVA 
were present.  His attempt to reproduce interlocking figures 
showed some distortion.  He showed some concreteness in 
thinking.  There was some flatness in his voice and his voice 
was somewhat mechanical.  This attention and concentration 
were intact.  He was able to subtract backwards by 7s without 
error.  His remote memory showed some lapses.  His recent 
memory was generally intact.  He was able to recall two of 
three items and recognized the same two items after 5 
minutes, despite an intervening task.  He was able to follow 
a simple chain of directions.  He was not competent, without 
the help, to manage his VA benefits or handle his affairs.  

The examiner noted that the Veteran showed little change 
since his last examination.  He showed mild dysthymia and 
mild symptoms of PTSD.  He had intrusive thoughts and 
nightmares about once weekly which were somewhat distressing 
but would not prevent normal activity.  He showed minimal 
avoidance or arousal symptoms.  

The examiner further stated that although the Veteran's 
treating psychiatrist stated that he believed that the 
Veteran's hypertension led to the CVA and was aggravated by 
the PTD, there was no evidence in literature of which the 
current examiner was aware to substantiate this contention.  
It was less likely than not that the PTSD significantly 
affected the course of hypertension.  Also, there was 
evidence that Sertraline could cause erectile dysfunction.  
The Veteran had stated that the erectile dysfunction had 
started after the CVA.  He did not know whether or not it 
started after he began taking Sertraline.  It appeared that 
his medication of Sildenafil was affective in helping him 
obtain an erection about half the time.  

The diagnoses were PTSD, dysthymia, alcohol dependency in 
remission by history (primary illness), a cognitive disorder 
secondary to CVA, and a personality disorder, not otherwise 
specified.  His GAF score was 45.  If only the PTSD was 
considered, the GAF score was 70.  

In a September 2007 the Veteran reported having been treated 
during active service for hypertension.  

Records of 2006 and 2007 from the South County Nursing Home 
show, in pertinent part, that the Veteran had developed 
diabetes.  

An October 2006 VA hospitalization discharge summary noted 
that the Veteran's GAF score in July 2006 was 38.  His 
current GAF score was 40.  He presented with suicidal 
thoughts.  He had become very combative for the last month 
since his daughter and grandson had moved in.  The police had 
been called once for fear of the Veteran harming his wife.  
However, he denied suicidal ideation but endorsed symptoms of 
depression, including lack of energy, anhedonia, low mood, 
and a need for sleep.  He denied manic symptoms, homicidal 
ideations, auditory hallucinations, and visual 
hallucinations.  While he reported having flashbacks, 
delusions could not be elicited.  He had become very 
dependent upon his wife and felt helpless.  His wife 
described him as being very demanding and having become 
verbally, and sometimes physically, abusive if she did not 
give him the sleeping pills he demanded.  On mental status 
examination he was cooperative but denied being currently 
suicidal.  His affect was depressed and anxious.  His thought 
process was linear and goal-directed but without looseness of 
associations.  He was forgetful of remote and recent events.  
He was oriented and his concentration was normal.  He had 
fair psychiatric insight.  His judgment concerning everyday 
activities and social situations was poor.  He had no 
obsessions or compulsions.  The Veteran's wife stated that 
she did not want him to return home, and it was agreed that 
he would be transferred to a facility for further care.  

On VA psychiatric examination in June 2007 the claims files 
were reviewed.  The examiner noted that the question posed 
was whether the Veteran had been discharged from a period of 
VA hospitalization to a nursing home because of PTSD or 
because of residuals of a CVA, and whether the Veteran needed 
to be in a nursing home due to PTSD.  Nursing notes and 
social work notes during the October 2006 hospitalization 
were unclear as to why a nursing home was required.  From 
conversations with the Veteran and his daughter, it appeared 
that his wife was no longer able to physically take care of 
him and that he needed to be in a nursing home because of his 
physical condition due to his CVA.  The Veteran reported that 
he generally like it at the nursing home, where he was under 
good care.  He believed that he now had more activities than 
when living at home and, overall, he was happier.  His 
activities at the nursing home included watching television 
and playing bingo.  He had one friend at the nursing home to 
whom he spoke.  He was happy when he was with others but 
became depressed when alone.  He had had some crying spells 
but no suicidal thoughts.  This did not appear to be a change 
since the last examination.  He did not have excessive anger.  
He reported being generally calm when with others but became 
somewhat nervous when by himself.  He denied having panic 
attacks or generalized fears.  He reported sleeping well with 
his medications.  He still had nightmares about once weekly 
and occasionally awoke with night sweats.  This represented 
no change from the past examination.  His appetite was good.  
He reported having occasional intrusive thoughts of Vietnam, 
which had recently increased in frequency.  He did not have 
flashbacks.  He still had a somewhat exaggerated startle 
reaction, which represented no change from the last 
examination.  He did not appear to be hypervigilant, or at 
least not significantly so, and this also represented no 
change.  He was neat, clean, and appropriately groomed.  

On mental status examination the Veteran was fully oriented 
and aware of the purpose of the examination.  He was logical 
and coherent and was not tangential or circumstantial.  He 
was spontaneous and his voice was well modulated.  He had a 
very slight speech impediment due to his CVA but there was no 
dysphasia or blocking.  He made good eye contact.  He 
appeared pleasant and cooperative.  He was open and honest.  
His mood was euthymic.  He smiled and appreciated humor.  He 
was not labile and his affect matched the content of 
discussion.  There was no increased in anxiety when he spoke 
of Vietnam in general and very little when speaking of past 
stressors.  No hallucinations, delusions or psychosis was 
present.  He had a cognitive disorder due to his CVA.  
Interlocking figures showed distortions, rotations, and 
incoordination.  His short-term memory was very poor and new 
learning was difficult.  He showed no startle reaction and 
was not hypervigilant during the examination.  No suicidal or 
homicidal thoughts were expressed.  There was no clinical 
depression or excessive anxiety noted.  His abstraction 
ability was in the average range.  His judgment was somewhat 
impulsive.  Attention and concentration were generally 
intact.  He was able to spell the word "world" backwards.  
He was able to recall three out of three items after five 
minutes, with an intervening take, although initially 
learning the three items was very slow and difficult.  He was 
not competent to handle his VA benefits or manage his 
affairs.  

The examiner commented that there appeared to be no 
significant change from the last examination and the 
Veteran's PTSD was no worse.  The nursing home was needed 
primarily for residuals of the CVA.  If PTSD were present in 
isolation, his presence in the nursing home more likely than 
not would not be needed.  The diagnoses were PTSD with 
secondary dysthymia; alcohol dependency in remission by 
history (primary disorder); and cognitive disorder not 
otherwise specified, secondary to old CVA.  If only PTSD were 
considered in isolation the GAF score would be 70, which 
represented no change from the last examination.  

At the March 2008 travel Board hearing the Veteran and his 
representative agreed that testimony would not be presented 
on the claims for service connection but only as to the other 
claims on appeal.  Page 3 of that transcript.  The Veteran's 
wife testified that the Veteran had been hospitalized in 
October 2006 for PTSD.  He had had a CVA in early 2001.  Page 
5.  He had been placed in a nursing home because he had 
called his wife names and had lashed out.  His medication had 
not helped in this regard.  Page 6.  He was placed in a 
nursing home because she could not control his behavior at 
home.  Page 7.  She disagreed with a VA medical opinion that 
the Veteran had been placed in a nursing home primarily for 
CVA residuals than for PTSD.  Page 8.  The diagnosis by the 
VA physician at that time was dysthymia, and the service 
representative contended that the dysthymia was due to the 
PTSD rather than CVA residuals.  Page 10.  The Veteran's wife 
testified that she had been able to take care of the Veteran 
even with his CVA residuals, without his being put in a 
nursing home, with respect this rendering assistance when he 
needed to go to the bathroom and assistance with basically 
everything.  While he could feed himself she otherwise 
provided him assistance with everything.  She had been able 
to manage him with respect to his daily living.  What she 
could not manage were his outbursts of anger and his abusive 
behavior that were attributable to his PTSD.  Page 11.  

The Veteran's wife testified that he had not been employed 
when they had gotten married, although they had been together 
for several years before he had the stroke.  They had not 
gotten married until after he had a stroke.  Page 12.  He had 
had a car lot which had caused him troubles long before he 
had his stroke.  His PTSD had interfered with his being able 
to conduct his business.  Page 13.  He had owned a car lot, 
selling new and used cars.  Page 14.  His outbursts of anger 
interfered with operating the business, with respect to 
customers and employees.  Page 15.  His business deteriorated 
and eventually closed.  His PTSD symptoms had made him so 
difficult to control that he had to be placed in a controlled 
environment, i.e., a nursing home.  Page 16.  He had been 
verbally abusive, screaming at her and grabbing her, to such 
an extent that she had had to call the police.  Page 17.  
Perhaps things that he saw on television might have 
precipitated some of these episodes.  Page 18.   

Reopening

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined after the claim is reopened and based on all of 
the evidence on file. Id. at 513. 

The application to reopen the claim of service connection for 
hypertension, CVA residuals, and sexual dysfunction was 
received at the RO in November 2004.  

As to applications to reopen the previously denied claims 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  A showing 
of inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  A 
showing of continuity of symptoms is not required when 
disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as hypertension, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must assess the competency and credibility of lay 
statements.  A layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) 
and (2) defining, respectively, competent medical and lay 
evidence.  Where the determinative issue involves causation 
or a diagnosis, there must be competent evidence and, 
generally, lay statements are not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent to establish a diagnosis when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), or (2) the layperson is reporting a 
contemporaneous medical diagnosis (but see Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, 
and filtered through layman's sensibilities, such evidence is 
too attenuated and inherently unreliable to constitute 
medical evidence) or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  However, information simply recorded by a 
medical examiner and unenhanced by any additional medical 
comment, and thus not adding any medico-evidentiary value to 
the lay history through medical expertise, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical 
condition, there is a two-step analysis, the first being 
competence and the second is credibility.  Robinson v. 
Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected 
for publication); 312 Fed.Appx. 336, 2009 WL 524737 
(C.A.Fed.).  

In the first step it must be determined whether the 
disability is simple and capable of lay observation, if so, 
it is not a medical determination requiring medical evidence 
but can be established by competent lay evidence.  Jandreau, 
Id. (shoulder dislocation or, in a footnote at page 1377, a 
broken leg but not a form or cancer); Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007) (varicose veins); see also 38 
C.F.R. § 3.159(a)(2).  

If not, then competent medical evidence is require but if so, 
the second step is to assess credibility by weighing the 
pertinent lay evidence against the other evidence-including 
inservice records documenting inservice injury or disability, 
if any.  Robinson, Id.  The credibility of lay statements may 
not be refuted solely by the absence of corroborating medical 
evidence but this is a factor.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning 
continuity of symptoms after service, if credible, may be 
competent, regardless of the lack of contemporaneous medical 
evidence).  Other factors are the lapse of time in 
recollecting events attested to, prior conflicting statements 
as opposed to consistency with other statements and evidence, 
internal consistency, facial plausibility, bias, interest, 
and the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during 
treatment (which are usually given greater probative weight, 
particularly if close in time to the onset thereof).  

The Board must find whether the preponderance of the evidence 
is against the claim.  If so, it is denied, but if the 
preponderance supports the claim or the evidence is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Analysis

Reopening

A new theory of causation or a new theory of entitlement does 
not constitute a new claim.  Bielby v. Brown, 7 Vet. 
App. 260, 264-65 (1994) and Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997).  Consequently, where a claim has 
been denied under one theory of entitlement, and later a new 
theory of entitlement is asserted the new theory of 
entitlement is not a new claim but an attempt to reopen the 
previously denied claim.  Here, the September 2002 denial of 
service connection for hypertension, residuals of a CVA, and 
sexual dysfunction was based on a finding that those 
disabilities were not incurred in or aggravated during 
service.  No finding was made as to whether those disorders 
were secondary to or aggravated by service-connected PTSD.  

Generally when the Board reopens a previously denied claim, 
when the RO did not reopen the claim, the Board must remand 
the case to the RO for a merits consideration under 
38 U.S.C.A. § 7104 unless (1) the Board secures from the 
claimant a waiver of initial RO consideration or (2) 
determines that the claimant would not be prejudiced, under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This is because 
(1) it is only after reopening and adjudication on the merits 
that that the RO may assess the credibility of the evidence 
and (2) only after reopening should the RO determine the need 
for a VA medical examination or nexus medical opinion.  
However, if the RO has assessed the credibility of the 
evidence and determined whether an examination or medical 
opinion is needed then it has performed a de facto reopening 
and, under Bernard, Id., there is no prejudice to the 
claimant and the Board may adjudicate the claim de novo.  
Hickson v. Shinseki, No. 07-1311, slip op. at 12 thru 14 
(U.S. Vet. App. Mar. 31, 2010).  

In the Veteran's application to reopen those claims in 
November 2004 he claimed that the hypertension was secondary 
to PTSD, the CVA residuals were secondary to hypertension and 
PTSD, and the sexual dysfunction was secondary to medication 
(apparently for PTSD).  The RO reopened the claim and 
adjudicated them de novo, and even provided VA examinations 
in reaching a decision.  Accordingly, in accordance with the 
holding in Hickson, Id., the claims were reopened by the RO 
and adjudicated de novo.  The Board similarly finds that the 
claims are reopened and will proceed to adjudicate the claims 
on a de novo basis.  

Hypertension, to include as secondary to service-connected 
PTSD

The Veteran two elevated diastolic blood pressure reading 
during service in 1979, although his blood pressure was 
within normal limits as separation from active service.  In a 
medical history questionnaire at service discharge it was 
reported that he had been told during a 1970 occupational 
physical examination that he had high blood pressure.  

However, the report of that occupational physical examination 
does not reflect a diagnosis of hypertension.  The Veteran's 
reporting at service discharge that he previously was 
diagnosed with hypertension does not fall within the ambit of 
the second set of circumstances in Jandreau, Id., because he 
was not reporting a contemporary medical diagnosis but a 
diagnosis which had reportedly been made more than a year 
earlier.  Thus, this lay evidence is not competent.  

The earliest postservice clinical evidence of hypertension 
is, by history and at the earliest, in December 2000, just 
shortly prior to the January 2001 CVA.  Histories recorded 
shortly thereafter reflect that the Veteran reported having 
had hypertension since either (1) his military service; (2) 
dizziness for the last 10 years, and (3) hypertension for the 
last 20 years.  Even the histories, recorded in 2001, of 
having had hypertension for either 10 years or 20 years would 
not antedate the hypertension to the Veteran's period of 
military service.  However, his dizziness for the 10 years 
preceding his stroke was due to psychiatric disability.  

The Veteran has indicated that a physician has reported that 
his hypertension is due to his service-connected PTSD.  
However, this matter was fully investigated during a VA 
examination, at which time it was found that the PTSD did not 
cause or have an impact upon the course of the Veteran's 
hypertension.  That examiner even went so far as to note that 
there was no medical literature of such a relationship.  
Accordingly, that medical opinion, rendered after a physical 
examination and review of the record, must be given greater 
credence.  

As to the claimant's own statements indicating or suggesting 
that there is a nexus or relationship between his PTSD and 
the subsequent development of hypertension those statements 
do not relate to observable symptoms or other matters within 
the competence of a lay person.  Rather, they merely reflect 
the appellant's conclusion that there is a relationship.  The 
appellant is not competent to provide such statements of 
etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
38 C.F.R. § 3.159(a)(1) and (2) (defining competent medical 
and lay evidence).  

So, service connection of hypertension is not warranted.  

CVA Residuals, claimed as secondary to hypertension and PTSD

Even if the Veteran had the CVA in 2001 due to nonservice-
connected hypertension, which the evidence indicates was the 
cause of the CVA, service connection is not in effect for 
hypertension.  Thus, there is no basis for granting service 
connection on the basis of secondary service connection or 
secondary aggravation as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

As to PTSD causing the Veteran's 2001 CVA, there is no 
competent evidence that PTSD played any role in the Veteran's 
having the CVA in 2001, even by means of possible aggravation 
of the Veteran's underlying hypertension.  The Veteran's 
belief in such a possibility does not relate to observable 
symptoms or other matters within the competence of a lay 
person but merely reflect his own conclusion, and he is not 
competent to provide statements or opinions of etiology or 
causation.  Grottveit v. Brown, Id., and Espiritu v. 
Derwinski, Id. 

Sexual dysfunction, to include as secondary to service-
connected PTSD

There is no evidence of sexual dysfunction, in this case 
erectile dysfunction, during military service or until after 
the Veteran's 2001 CVA.  The only competent evidence on file 
addressing the causation of the Veteran's current erectile 
dysfunction is the VA examination which found that it was 
caused by medication for the Veteran's nonservice-connected 
hypertension, and not medication for his service-connected 
PTSD.  The Veteran is not competent to offer a medical 
opinion as to the etiology of his erectile dysfunction and, 
accordingly, the Board must find that the competent evidence 
is against the claim for service connection for sexual 
dysfunction. 

Vascular disorder, claimed as secondary to service-connected 
PTSD

There is no evidence of a vascular disorder during the 
Veteran's military service.  Likewise, there is no evidence, 
other than the Veteran's own speculation, of a vascular 
disorder which is due to the Veteran's service-connected 
PTSD.  Also, PTSD as the cause of a vascular disorder was 
ruled out on VA examination in March 2005.  Even if he has a 
vascular disorder due either to nonservice-connected 
hypertension or nonservice-connected CVA residuals, service 
connection is not in effect for hypertension or for the 2001 
CVA or residuals thereof.  Thus, even if a vascular disorder 
is due to nonservice-connected hypertension or to the 2001 
CVA, there is no basis for granting service connection as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Visual disorder, as secondary to residuals of a CVA

Refractive errors of the eyes are not a disability for VA 
purposes and may not be service-connected, absent evidence of 
aggravation by superimposed disease or injury.  See 38 C.F.R. 
§§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. App. 426 
(1994).  See also Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); 
VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  
This includes refractive error due to such eye disorders as 
myopia, presbyopia and astigmatism.  Myopia is 
"nearsightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 
(1991) and Norris v. West, 11 Vet. App. 219, 220 (1998).  
"[N]early all astigmatism is congenital (where heredity is 
the only known factor), it may also occur as a residual of 
trauma and scarring of the cornea, or even from the weight of 
the upper eyelid resting upon the eyeball."  Browder v. 
Brown, 5 Vet. App. 268, 272 (1993). 

Here, the Veteran's refractive error may not be service-
connected absent evidence of aggravation.  The service 
treatment records are negative for evidence of aggravation by 
a superimposed disease or injury, as the Veteran had distant 
visual acuity of 20/20 at the time of his separation from 
service, which was the same as at service entrance.  
Moreover, a refractive error was not diagnosed until many 
years after service.  The Veteran's refractive error 
accordingly may not be service-connected.  

In the Veteran's application to reopen those claims in 
November 2004 he claimed that his vision problem was 
secondary to his 2001 CVA.  

"Nystagmus is a rapid involuntary oscillation of the 
eyeballs occurring normally with dizziness during and after 
bodily rotation or abnormally after injuries.  WEBSTER'S 
MEDICAL DESK DICTIONARY 485 (1986)."  Benoit v. West, No. 
95-984, slip op. (U.S. Vet. App. Jan. 8, 1998) 
(nonprecedential memorandum decision); 16 Vet. App. 32 
(Table).  

Nystagmus is shown in this case only following the Veteran's 
2001 CVA.  Even assuming that nystagmus is due to his 2001 
CVA, service connection is not in effect for the 2001 CVA or 
residuals thereof.  Thus, even if nystagmus is due to the 
2001 CVA, there is no basis for granting service connection 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) 
(initial staged ratings).   

Initial PTSD 30 Percent Rating

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to 
the frequency, severity, and duration of psychiatric symptoms 
as well as the length and capacity for adjustment during 
periods of remission.  While consideration is given to the 
extent of social impairment, a psychiatric rating will not be 
assigned solely on the basis of social impairment.  

Under 38 C.F.R. § 4.130, DC 9411, the General Rating Formula 
for Mental Disorders, sets forth the criteria for the next 
higher rating, of 50 percent, for major depressive disorder 
and these are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

Analysis

The Global Assessment of Functioning Scale (GAF) "is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 indicates that the examinee has, if any symptoms are 
present, symptoms which are transient or expectable reactions 
to psychosocial stressors but no more than slight impairment 
in social, occupational or school functioning.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).  Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a higher rating have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the rating criteria that determines the rating.  

The Veteran is not now employed, due to his CVA, but 
previously worked continuously for many years.  He endorses 
many of the classical symptoms of PTSD, such as nightmares 
and intrusive thoughts.  He had some impairment of judgment 
and complains of impaired sleep, for which he takes 
medication.  However, he has not genuinely endorsed suicidal 
or homicidal ideation and he does not have impaired mood, 
affect or ability to concentrate.  He has had irritability, 
sleep disturbance, and depression but he has been fully 
oriented and has no thought disorder, delusions or 
hallucinations which would warrant a rating in excess of 30 
percent.  

The Veteran's difficulties establishing effective work and 
social relationships is encompassed in the 30 percent rating 
but, overall, he has not displayed the signs, symptoms or 
manifestations of psychiatric disability which warranted a 
rating in excess of 30 percent.  This is corroborated by the 
GAF scores which is attributable solely to his PTSD, and 
absent any contribution due to cognitive impairment stemming 
from his nonservice-connected CVA residuals, indicating only 
mild difficulty in social and occupational functioning.  

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 30 
percent for the service-connected psychiatric disorder at any 
time since the date of receipt of the claim for service 
connection.  Fenderson, supra.  In other words, the Veteran's 
psychiatric disorder has been no more than 30 percent 
disabling since that date, so his rating cannot be "staged" 
because the 30 percent rating is his greatest level of 
functional impairment since that date.  

Thus, in conclusion, the Board concludes that initial 
disability rating in excess of 30 percent for the service-
connected psychiatric disorder is not warranted at any time 
since the receipt of the claim for service connection for 
that disorder.  

Extraschedular Rating Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's 
PTSD.  There is no evidence of frequent periods of 
hospitalization for this disorder, and there is also no 
evidence of marked interference with employment due solely to 
PTSD.  Thus, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  So, the criteria for submission for consideration 
of an extra-schedular rating are not met.  Thun, Id. 

TDIU Rating

Without regard to advancing age or impairment due to 
nonservice-connected disabilities, if the schedular rating is 
less than total, a total disability evaluation can be 
assigned based on individual unemployability if a veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
he has one service- connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the 
combined rating is 70 percent or higher.  The existence or 
degree of nonservice-connected disabilities will be 
disregarded if the above-stated percentage requirements are 
met and the evaluator determines that the service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In 
exceptional circumstances, where a veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2009). 

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If a veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a TDIU cannot be denied in the 
absence of medical evidence showing that he is capable of 
substantially gainful employment.  See Friscia v. Brown, 7 
Vet. App. 294 (1994).  

The Veteran's service-connected disabilities are bilateral 
hearing loss, rated 40 percent disabling; PTSD, rated 30 
percent disabling; and tinnitus, rated 10 percent disabling.  
There is a combined disability rating of 60 percent.  

It must again be emphasized that in determining entitlement 
to a TDIU rating only the Veteran's service-connected 
disabilities may be considered.  This means that the Board 
may not consider the devastating effects of the residuals of 
his 2001 CVA.  The Board is cognizant of the Veteran's 
significant overall disability picture which results solely 
from his service-connected disorders.  This is recognized by 
his combined 60 percent combined disability rating.  From his 
service-connected disorders alone, he would not have 
difficulty performing any heavy manual labor, and he has work 
experience in clerical or office work.  Moreover, he has at 
least 12 years of education and worked for many years before 
opening his own car lot.  And, while an acquaintance has 
stated that the Veteran's car lot was losing business even 
prior to the Veteran's 2001 CVA, the Veteran had reported 
that it was because of the nonservice-connected CVA that he 
closed or lost that business, and not because of the 
Veteran's service-connected disorders.  Also, his recent 
placement in a nursing home was due to his nonservice-
connected CVA residuals and not due to a combined effect, as 
contended at the hearing, of his service-connected 
disabilities and particularly the impact of his service-
connected PTSD.  

In this regard, the Board notes that there is no medical 
opinion or other competent medical evidence indicating that 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  

Taken as a whole, the evidence shows that the Veteran retains 
substantial functional abilities and despite the significant 
overall impairment from his service-connected disorders he is 
not shown to be incapable of substantially gainful 
employment.  

In sum, the Board concludes that the Veteran is capable of 
substantially gainful employment despite the combined 
incapacitating effects of his service-connected disabilities.  
Accordingly a TDIU rating is not warranted.  

Special Monthly Compensation based on need for aid and 
attendance or by reason of being housebound

The Veteran is in receipt of special monthly pension based on 
need for aid and attendance.  The February 2003 rating 
decision which granted this benefit properly considered the 
impact of the devastating impact of the Veteran's nonservice-
connected CVA residuals, together with the impact of his 
service-connected disabilities.  However, the Veteran is now 
claiming special monthly compensation based on need for aid 
and attendance or by reason of being housebound.  In reaching 
a determination of entitlement to this benefit, only the 
Veteran's service-connected PTSD, bilateral hearing loss, and 
tinnitus may be considered, and the impact of the CVA 
residuals may not be considered.  

A veteran who, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
one hand and one foot, or is blind in both eyes, with 5/200 
visual acuity or less, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance under 
criteria set forth in 38 C.F.R. § 3.352(a) shall receive 
additional monthly compensation.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disorders: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  An individual who is bedridden meets the 
criteria for aid and attendance.  The regulation provides 
that being "bedridden" means that the condition which, 
through its essential character, actually requires that the 
claimant remain in bed.

The evidence does not suggest, nor has it been argued, that 
the Veteran has anatomical loss or loss of use of both feet 
or that the appellant is bedridden because of service-
connected disabilities.  He does not have any special 
prosthetic or orthopedic appliances because of service-
connected disabilities, and there is no service-connected eye 
or upper extremity disability.  Moreover, there is no 
evidence that the service-connected disabilities impair his 
ability to dress or undress, to feed himself, to keep himself 
ordinarily clean and presentable, or to attend to the wants 
of nature, which activities are primarily accomplished with 
the upper extremities. 

The only remaining criteria for aid and attendance is 
physical incapacity that requires assistance on a regular 
basis to protect the Veteran from the hazards or dangers 
incident to his daily environment.  In this regard, it is 
clear that the Veteran's PTSD, hearing loss, and tinnitus do 
not have this type of impact upon the Veteran.  In reaching 
this determination, the Board has considered the testimony of 
the Veteran's wife that it was due to unruliness and abusive 
behavior allegedly stemming from PTSD that caused the Veteran 
to be placed in a nursing home and not the CVA residual.  
However, this matter was specifically addressed in a VA 
examination, at which time it was found that it was not the 
service-connected PTSD that was the cause of the Veteran's 
being placed in a nursing home.  That examination was 
comprehensive and relied on information from the Veteran and 
his daughter and, so, is given greater probative weight that 
the testimony of the Veteran's wife.  

Based upon the above, the Board concludes that the Veteran 
does not require aid and attendance due to service-connected 
disabilities in order to protect himself from hazards or 
dangers incident to his daily environment.

Housebound

Since the Veteran does not qualify for aid and attendance, 
increased compensation may be payable if he has a single 
permanent disability rated 100 percent disabling, and has 
either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d).

As the Veteran does not have a qualifying, single, permanent 
service-connected disability, which is rated 100 percent 
disabling, he does not met the criteria for housebound 
status.  

Accordingly, entitlement to SMC based on aid and attendance 
or by reason of being housebound is not warranted.  







ORDER

Service connection for hypertension, residuals of a CVA, 
sexual dysfunction, a visual disorder, and a vascular 
disorder is denied.  

An initial rating for PTSD in excess of 30 percent is denied. 

The claim for a TDIU rating is denied.  

Special monthly compensation based on aid and attendance or 
on housebound status is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


